UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. Semi-Annual Report JUNE 30, 2012 Copyright © 2012 Jordan Opportunity Fund Table of Contents A Message to Our Shareholders 2 Sector Allocation 5 Expense Example 5 Performance Chart and Analysis 7 Schedule of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 24 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2012 Dear Fellow Shareholder: Performance during the first 2 quarters of 2012 was positive for the Jordan Opportunity Fund.Through the first half of 2012, the S&P 500® Index wasup 9.49% and the Fund was up 7.83%.*Coming off a lackluster year for equities in 2011, the markets gained significant ground in the first quarter, with double-digit gains in many global indexes.This abruptly ended in May, sending stocks into a violent correction and affirming the maxim “Sell in May and Go Away”.New fears of a European debt crisis, coupled with a decline in U.S. economic momentum helped fuel this 2nd quarter sell off. The Fund had entered 2012 with a cautiously positive outlook, believing historical precedents and cyclical forces gripping investors would abate, yielding a strong year for U.S. growth stocks.Our outlook for the second half of the year hasn’t changed, as we believe policy makers will be forced to aggressively stimulate growth and likely delay some of the planned tax increases and spending cuts due at year end.It is our belief that there will be a significant advance in the stock market later in the second half of the year, and we hope the Fund gains further traction during the remainder of the year. An area that added positive performance to the Fund during the first half of 2012 was our Tech/Mobile Computing theme.Apple (AAPL) was the “king” of the first half, gaining over 45% during the first 2 quarters.Another strong contributor in the space was Ebay Inc. (EBAY), gaining a respectable 39% during the period.Although we have reduced exposure in this theme over the past few months, mostly after significant rallies in several large positions (such as AAPL) warranted cut-backs, we continue to hold positions in primary beneficiaries of the proliferation of mobile computing, including leaders in mobile devices, payments, and advertising (AAPL, GOOG, EBAY, QCOM).We continue to favor the valuations and secular appeal of the strongest companies within mobile computing and ecommerce, due to their multi-year growth opportunities that will be relatively unchanged despite near-term economic headwinds. Media and lodging companies were also positive themes for the Fund in the first half of 2012.Companies such as Marriott International (MAR), Wyndham Worldwide (WYN), Disney (DIS) and Discovery Communications (DISCA) were all positive drivers for the period.After reducing exposure to the consumer discretionary sector in the first quarter, we have recently added back to our positions in media and lodging companies.While the outlook for the economy is still uncertain, a deceleration in 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2012 growth should have a much more muted impact on the industries with the strongest supply/demand dynamics.Our “kings of content” media companies continue to benefit from having the most sought-after video libraries for consumption on smartphones, tablets, etc.While new venues and distributors of this content continue to emerge, there will not be any new major movie studios or broadcast networks emerging anytime soon.A lack of new supply is also benefiting the lodging industry, as hotels continue to hold pricing power (even as occupancy rate increases begin to slow).Lower levels of capital spending and strong pricing has led to higher levels of cash flow, and many lodging companies are responding with increased share buybacks or dividends.We believe this combination should remain attractive in either a sluggish or accelerating economic growth environment. Energy was the worst performing group in the first half of the year, largely due to the unexpected 30% decline in oil prices as production surprised to the upside, demand to the downside, and long speculators were washed out of the market.Companies such as National Oilwell Varco (NOV), Ensco (ESV), and Schlumberger (SLB) were all primary detractors to the Fund in the first half.We have reduced positions in our oil service and E&P companies with the most exposure to the North American market, where margins have the most potential downside through the rest of the year. Two areas that the Fund has recently added are healthcare and consumer staples.Companies such as Baxter International (BAX), Glaxo Smith Kline (GSK), and Colgate Palmolive (CL) all have strong balance sheets and can continue to increase share repurchases and dividends as they spend accumulated cash and (in some cases) increase debt from current low levels.We remain positive on these stocks for their defensive characteristics and potential for meaningful appreciation through earnings growth, multiple expansion, and returns of capital. As we head into the 2nd half of 2012, we believe that the Fund is well-positioned to outperform.Earnings outlooks for the vast majority of our holdings continue to be positive, and we expect the investment climate for equities to improve materially as Europe continues to work through its debt crisis.Our outlook for the remainder of the year is encouraging, with significant potential for appreciation in our favored themes and sectors. 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2012 Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 7. Must be preceded or accompanied by a prospectus. The views in this report were those of the Fund manager as of June 30, 2012 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities.Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Short selling is the selling of a security that the seller does not own, or any sale that is completed by the delivery of a security borrowed by the seller.Short sellers assume that they will be able to buy the stock at a lower amount than the price at which they sold short.Value stocks emphasize companies whose growth opportunities are generally regarded as sub par by the market.Value stock companies often pay regular dividend income to shareholders and sell at relatively low prices in relation to their earnings or book value.Growth stocks emphasize companies that are believed to offer above-average prospects for capital growth due to their strong earnings and revenue potential.Growth stocks tend to offer relatively low dividend yields. Cash Flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor Corporation.One cannot directly invest in an index. 4 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION JUNE 30, 2012 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary % Money Market Fund % Information Technology % Health Care % Financials % Energy % Consumer Staples % Industrials % Options % Liabilities in Excess of Other Assets )% Net Assets % EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED JUNE 30, 2012 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 – June 30, 2012). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is 5 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2012 (Unaudited) not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value January 1, 2012 – January 1, 2012 June 30, 2012 June 30, 2012* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.40% multiplied by the average account value over the period multiplied by 182/366 (to reflect the one-half year). 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2012 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total One Five Ten Return on 6/30/12 Year Year Year Jordan Opportunity Fund (1.04)% 2.02% 7.70% S&P 500® Index 5.45% 0.22% 5.33% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for 10 years ending June 30, 2012.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellmann, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) JUNE 30, 2012 (Unaudited) investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk such as non-diversification risk, concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2012 (Unaudited) Shares Value COMMON STOCKS – 85.9% Beverages – 3.1% The Coca Cola Co. $ Biotechnology – 1.0% Celgene Corp. (a) Commercial Banks – 7.9% BB&T Corp. Fifth Third Bancorp KeyCorp PNC Financial Services Group, Inc. Communications Equipment – 2.0% QUALCOMM, Inc. Computers & Peripherals – 5.5% Apple, Inc. (a) OCZ Technology Group, Inc. (a) Construction & Engineering – 1.1% Chicago Bridge & Iron Company NV Consumer Finance – 2.6% Capital One Financial Corp. Energy Equipment & Services – 8.0% Ensco PLC – ADR National Oilwell Varco, Inc. Schlumberger Ltd. SeaDrill Ltd. Food Products – 1.5% General Mills, Inc. Health Care Equipment & Supplies – 6.1% Baxter International, Inc. Covidien PLC St. Jude Medical, Inc. Health Care Providers & Services – 2.2% Mckesson Corp. Hotels, Restaurants & Leisure – 7.0% Las Vegas Sands Corp. Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Household Products – 2.0% Colgate- Palmolive Co. Insurance – 2.0% ACE Ltd. Internet Software & Services – 7.8% eBay, Inc. (a) Google, Inc. (a) Netease Com, Inc. – ADR (a) Machinery – 1.1% Chart Industries, Inc. (a) Media – 14.4% CBS Corp. Discovery Communications, Inc. (a) News Corp. Time Warner, Inc. Viacom, Inc. The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2012 (Unaudited) Shares Value Media – 14.4% (continued) The Walt Disney Co. $ Multiline Retail – 1.7% Target Corp. Oil, Gas & Consumable Fuels – 3.6% Chevron Corp. Clean Energy Fuels Corp. (a) Phillips 66 (a) Pharmaceuticals – 5.3% Abbott Laboratories Bristol-Myers Squibb Co. GlaxoSmithKline PLC – ADR TOTAL COMMON STOCKS (Cost $51,689,123) Contracts (100 shares per contract) PUT OPTION PURCHASED – 0.1% Index Option – 0.1% 40 NASDAQ 100 Index Expiration: July 2012, Exercise Price: $2,500 TOTAL PUT OPTION PURCHASED (Cost $92,631) SHORT-TERM INVESTMENT – 15.4% Money Market Fund – 15.4% Invesco Short-Term Treasury Portfolio – Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENT (Cost $10,430,157) TOTAL INVESTMENTS IN SECURITIES – 101.4% (Cost $62,211,911) Liabilities in Excess of Other Assets – (1.4)% ) TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. ADR American Depository Receipt (b) 7-Day Yield as of June 30, 2012. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT JUNE 30, 2012 (Unaudited) ASSETS Investments in securities, at value (cost $62,211,911) (Note 2) $ Receivables: Dividends and interest Investments sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Dividend withholding tax payable Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($67,691,976/5,463,016 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2012 (Unaudited) INVESTMENT INCOME Dividends (net of $383 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Audit fees Reports to shareholders Custody fees Miscellaneous expenses Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized appreciation on investments and options Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2012 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on investments and written options Change in net unrealized appreciation (depreciation) on investments and written options ) Net increase (decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ — (a) Summary of capital share transactions is as follows: Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $464 and $15,062, respectively. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding for the period/year Six Months Ended June 30, 2012 Year Ended December 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment loss * ) Net realized and unrealized gain (loss) on investments and options ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net realized gain — ) ) Return of Capital — * — — Total Distributions — ) ) Paid-in capital from redemption fees (Note 2) —
